Title: 18th.
From: Adams, John Quincy
To: 


       Passed the day at the office; Townsend and Thompson were there in the evening.
       The question, what am I to do in this world recurs to me, very frequently; and never without causing great anxiety, and a depression of spirits: my prospects appear darker to me, every day, and I am obliged sometimes to drive the subject from my mind, and to assume some more agreeable train of thoughts. I do not wish to look into futurity; and were the leaves of fate to be opened before me, I should shrink from the perusal. Fortune, I do not covet. Honours, I begin to think are not worth seeking, and as for “the bubble reputation,” though deck’d with all the splendors of the rainbow, yet those very splendors are deceitful, and it seldom fails to burst, from the weight of the drop which it contains.
      